           Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                                 X

ROY STEWART MOORE and KAYLA MOORE,                               :
                                                                 :   Index No. 19 Civ. 4977 (ALC)
                               Plaintiffs,                       :
                                                                 :   ECF CASE
                   - against -                                   :
                                                                 :   DEFENDANTS’ ANSWER AND
SACHA NOAM BARON COHEN, SHOWTIME                                 :   DEFENSES TO COMPLAINT
NETWORKS, INC., AND CBS CORPORATION,                             :
                                                                 :
                               Defendants.                       :
                                                                 X


         Defendants Sacha Baron Cohen (“Cohen”), Showtime Networks Inc. (“SNI”) and CBS

Corporation n/k/a ViacomCBS Inc. (“CBS”) (collectively, “Defendants”), by and through their

undersigned counsel, Davis Wright Tremaine LLP, answer the Complaint (“Complaint”) of

plaintiffs Roy Stewart Moore and Kayla Moore (collectively, “Plaintiffs”).

I.       RESPONSE TO “INTRODUCTION”1

         1.        This paragraph asserts a legal conclusion to which no answer is required. To the

extent an answer may be required, Defendants admit that Plaintiffs have brought this action

against Defendants for claims of defamation, intentional infliction of emotional distress and

fraud.

II.      RESPONSE TO “JURISDICTION AND VENUE”

         1.        This paragraph asserts a legal conclusion to which no answer is required. To the

extent an answer may be required, Defendants do not contest the jurisdiction of this Court.2




1
  Plaintiffs’ Complaint includes headings for different sections that do not allege any facts. Defendants include
those headings in their Answer for the sake of clarity. To the extent any of the section headings are deemed to be
allegations of fact, Defendants deny each and every such allegation.
2
  Plaintiffs’ Complaint repeats paragraph number 1. Defendants adopt that numbering here.


4841-5430-7523v.4 3940173-000105
           Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 2 of 12




         2.        This paragraph asserts a legal conclusion to which no answer is required. To the

extent an answer may be required, Defendants do not contest that venue is proper in this Court.

III.     RESPONSE TO “PARTIES”

         3.        Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations of this paragraph.

         4.        Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations of this paragraph.

         5.        Defendants admit the allegations of this paragraph.

         6.        Defendants admit that SNI is a corporation with headquarters in New York.

Defendants SNI and CBS admit that SNI is a wholly-owned subsidiary of ViacomCBS Inc.

Defendant Cohen denies knowledge or information sufficient to form a belief as to the truth of

the allegations in the second sentence of this paragraph.

         7.        Defendants admit that CBS Corporation is now known as ViacomCBS Inc. and is

headquartered in New York.

IV.      RESPONSE TO “STANDING”

         8.        This paragraph asserts a legal conclusion to which no answer is required. To the

extent this paragraph is deemed to include any allegations of fact, Defendants deny each and

every such allegation.

V.       RESPONSE TO “FACTS”

         9.        Defendants admit the allegations of this paragraph.

         10.       Defendants admit that Defendant Cohen is an actor, comedian, screenwriter, and

producer who has portrayed disguised fictional characters such as Ali G, Borat and Brüno in

different shows and movies, but lack knowledge or information sufficient to form a belief as to

what Mr. Cohen is “best known for.”

                                                    2
4841-5430-7523v.4 3940173-000105
           Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 3 of 12




         11.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants admit that Defendant

Cohen has interviewed individuals, including Judge Moore, while in character. Except as

expressly admitted, Defendants deny each and every remaining allegation in this paragraph.

         12.       Defendants deny the allegations in this paragraph, but aver that, at the time the

Complaint was filed, “Who is America?” was the most recent project of Defendant Cohen’s that

had been publicly released.

         13.       Defendants admit that “Who is America?” premiered on the SHOWTIME

network, which is owned by SNI, and that SNI is a wholly owned subsidiary of ViacomCBS Inc.

Except as otherwise admitted, Defendants deny each and every remaining allegation of this

paragraph.

         14.       Defendants deny that they “aired” “Who is America?”, but Defendants admit that

“Who is America?” was exhibited on the SHOWTIME network, and Defendants admit the

remaining allegations of this paragraph.

         15.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants admit that an interview

with Judge Moore was filmed on or about February 14, 2018 in Washington, D.C., and that the

program containing that interview was exhibited on the SHOWTIME network. Defendant

Cohen admits that individuals working with him represented to Plaintiffs that Yerushalayim TV

was the producer of the show that Judge Moore would appear on; that Plaintiffs were being

invited to Washington, D.C. for Judge Moore to receive an award for his strong support of Israel

in commemoration of its 70th anniversary as a nation state; and that the ceremony and

presentation of the award would take place during the interview. Defendants SNI and CBS lack



                                                     3
4841-5430-7523v.4 3940173-000105
           Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 4 of 12




knowledge or information sufficient to form a belief as to the truth of the allegations concerning

exactly what representations were made to the Plaintiffs. Except as otherwise admitted,

Defendants deny each and every remaining allegation of this paragraph.

         16.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants lack knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations regarding what

Plaintiffs would or would not have agreed to do. Except as otherwise admitted, Defendants deny

each and every remaining allegation of this paragraph, and aver that, in light of the Standard

Consent Agreement that Judge Moore signed, any reliance on the alleged representations

referred to in the Complaint was not reasonable.

         17.       Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations regarding what Plaintiffs would or would not have agreed to do.

Except as otherwise admitted, Defendants deny each and every remaining allegation of this

paragraph, and aver that, in light of the Standard Consent Agreement that Judge Moore signed,

any reliance on the representations set forth in the Complaint was not reasonable.

         18.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants admit that Defendant

Cohen interviewed Judge Moore in character as Erran Morad, a fictional Israeli anti-terrorism

expert and former Mossad agent. Except as otherwise admitted, Defendants deny each and every

remaining allegation of this paragraph.

         19.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants admit that during the

taping of the segment featuring Judge Moore, Defendant Cohen was in disguise as Erran Morad,



                                                    4
4841-5430-7523v.4 3940173-000105
           Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 5 of 12




playing a fictional character other than himself. Except as otherwise admitted, Defendants deny

each and every remaining allegation of this paragraph.

         20.       Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations regarding what Plaintiffs would or would not have agreed to do.

Defendants aver that, in light of the Standard Consent Agreement that Judge Moore signed, any

reliance on the alleged representations referred to in the Complaint was not reasonable.

         21.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants aver that the segment

of “Who is America?” described speaks for itself and respectfully refer the Court to the segment

for its true content and meaning. Except as otherwise admitted, Defendants deny each and every

remaining allegation of this paragraph.

         22.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants admit that the segment

was exhibited on television in the U.S. and certain other countries, and refers this Court to the

episode of “Who is America?” at issue here for its true content and meaning. Except as

otherwise admitted, Defendants deny each and every remaining allegation of this paragraph.

         23.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants admit that SNI and

CBS received a letter from Melissa Isaak, Esq. concerning Judge Moore’s participation in the

segment at issue, aver that the letter speaks for itself, and respectfully refer the Court to that

document for the true contents thereof. Except as otherwise admitted, Defendants deny each

and every remaining allegation of this paragraph.




                                                    5
4841-5430-7523v.4 3940173-000105
           Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 6 of 12




         24.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants aver that the letter

referred to in this paragraph speaks for itself, and respectfully refer the Court to that document

for the true contents thereof. Except as otherwise admitted, Defendants deny each and every

remaining allegation of this paragraph.

         25.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants deny each and every

such allegation.

                             RESPONSE TO “FIRST CAUSE OF ACTION”
                                       Defamation Per Se
                                      Plaintiff Roy S. Moore

         26.       Defendants repeat and re-allege their responses to each and every allegation

contained in the paragraphs set forth above.

         27.       Defendants deny the allegations of this paragraph.

         28.       Defendants deny the allegations of this paragraph.

         29.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants admit that SNI

exhibited “Who is America?” in this district, nationwide and in certain other countries, and admit

that SNI is a wholly owned subsidiary of ViacomCBS Inc. Except as otherwise admitted,

Defendants deny each and every remaining allegation of this paragraph.

         30.       Defendants deny the allegations of this paragraph.

         31.       Defendants deny the allegations of this paragraph.

         32.       Defendants deny the allegations of this paragraph.

                           RESPONSE TO “SECOND CAUSE OF ACTION”
                              Intentional Infliction of Emotional Distress


                                                    6
4841-5430-7523v.4 3940173-000105
           Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 7 of 12




         33.       Defendants repeat and re-allege their responses to each and every allegation

contained in the paragraphs set forth above.

         34.       Defendants deny the allegations of this paragraph.

         35.       Defendants deny the allegations of this paragraph.

         36.       Defendants deny the allegations of this paragraph.

         37.       Defendants deny the allegations of this paragraph.

         38.       Defendants deny the allegations of this paragraph.

                            RESPONSE TO “THIRD CAUSE OF ACTION”
                                           Fraud

         39.       Defendants repeat and re-allege their responses to each and every allegation

contained in the paragraphs set forth above.

         40.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants admit that “Who is

America?” was exhibited on SHOWTIME, which is owned and operated by SNI; and that SNI is

a wholly owned subsidiary of ViacomCBS Inc. Defendant Cohen further admits that individuals

working with him represented that the show segment that Judge Moore was to appear on was

being produced by Yerushalayim TV; Defendants SNI and CBS lack knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning exactly what

representations were made to Plaintiffs. Except as otherwise admitted, Defendants deny each

and every remaining allegation of this paragraph.

         41.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendant Cohen admits that

individuals working with him represented to Judge Moore and Mrs. Moore that they were being

flown to Washington D.C. for Judge Moore to receive an award for his support of Israel and to


                                                    7
4841-5430-7523v.4 3940173-000105
           Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 8 of 12




commemorate the 70th anniversary of its founding as a Jewish nation state; Defendants SNI and

CBS lack knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning exactly what representations were made to Plaintiffs. Except as otherwise

admitted, Defendants deny each and every remaining allegation of this paragraph.

         42.       Defendants deny the allegations of this paragraph.

         43.       Defendants deny the allegations of this paragraph.

         44.       This paragraph asserts legal conclusions to which no answer is required. To the

extent this paragraph is deemed to contain allegations of fact, Defendants admit that Defendant

Cohen represented to Judge Moore that he was “Erran Morad,” and that Defendant Cohen’s true

identity was disguised. Except as otherwise admitted, Defendants deny each and every

remaining allegation of this paragraph.

         45.       Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations regarding what Plaintiffs would or would not have agreed to do.

Except as otherwise admitted, Defendants deny each and every remaining allegation of this

paragraph, and aver that, in light of the Standard Consent Agreement that Judge Moore signed,

any reliance on the alleged representations referred to in the Complaint was not reasonable.

         46.       Defendants deny the allegations of this paragraph.

         47.       Defendants deny the allegations of this paragraph.

         48.       Defendants deny the allegations of this paragraph.

                                         GENERAL DENIAL

         Each numbered paragraph in this Answer responds to the identically numbered paragraph

in the Complaint. Defendant denies all allegations, declarations, claims or assertions in the

Complaint that are not specifically admitted in this Answer.



                                                    8
4841-5430-7523v.4 3940173-000105
           Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 9 of 12




                                             DEFENSES

         By alleging the separate and additional defenses set forth below, Defendant is not in any

way agreeing or conceding that it has the burden of proof or the burden of persuasion on any of

these issues.

                                          FIRST DEFENSE

         The Complaint fails to state a cause of action against any Defendant, in whole or in part,

upon which relief can be granted.

                                        SECOND DEFENSE

         Plaintiffs’ claims fail in whole or in part because those claims were waived in the

Standard Consent Agreement signed by Judge Moore.

                                         THIRD DEFENSE

         Plaintiffs’ claims fail in whole or in part because some or all of the statements in suit are

not capable of being proven true or false and/or constitute opinion or satire and, hence, are non-

actionable under the First and Fourteenth Amendments to the U.S. Constitution, the

Constitutions of the States of New York and California, and governing common law.

                                        FOURTH DEFENSE

         Plaintiffs’ claims fail in whole or in part because some or all of the statements in suit, to

the extent they are capable of being proven true or false, are true or substantially true and,

therefore, are absolutely protected under the First and Fourteenth Amendments to the U.S.

Constitution, the Constitutions of the States of New York and California, and by governing

common law.

                                          FIFTH DEFENSE

         Plaintiff Kayla Moore’s claims fail in whole or in part because of lack of standing.



                                                   9
4841-5430-7523v.4 3940173-000105
          Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 10 of 12




                                         SIXTH DEFENSE

         Plaintiffs’ claims fail in whole or in part because some or all of the statements in suit are

not reasonably susceptible to a defamatory meaning, and thus cannot give rise to any claim

against Defendants.

                                       SEVENTH DEFENSE

         Plaintiffs’ claims fail in whole or in part because Defendants did not publish the

statements in suit with negligence, gross irresponsibility, actual malice, or any other applicable

degree of fault.

                                        EIGHTH DEFENSE

         Plaintiffs’ claims fail in whole or in part because some or all of the statements in suit are

not defamatory per se or defamatory per quod, and Plaintiffs have not alleged or suffered any

special damages.

                                         NINTH DEFENSE

         Plaintiffs’ claims fail in whole or in part because some or all of the statements in suit are

privileged under New York law, California law, and common law.

                                         TENTH DEFENSE

         Plaintiff Roy Moore’s defamation claim is barred in whole or in part by the “libel-proof

plaintiff” doctrine because his reputation with respect to the statements at issue was already too

tarnished to be further injured by allegedly false statements on that subject.

                                      ELEVENTH DEFENSE

         Plaintiffs’ claims fail in whole or in part because Plaintiffs have not suffered any actual

harm or damages as a result of, or proximately caused by, the statements in suit.



                                                   10
4841-5430-7523v.4 3940173-000105
          Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 11 of 12




                                       TWELFTH DEFENSE

         Plaintiffs may not recover punitive damages since the statements in suit were not

published with constitutional “actual malice” and/or common law malice.

                                     THIRTEENTH DEFENSE

         The Complaint, to the extent it seeks punitive damages, violates Defendants’ rights to

procedural and substantive due process under the Fifth and Fourteenth Amendments to the U.S.

Constitution and the Constitutions of the States of New York and California.

                                     FOURTEENTH DEFENSE

         Plaintiffs’ claims for intentional infliction of emotional distress fail in whole or in part

because Defendants’ conduct was not sufficiently extreme or outrageous.

                                      FIFTEENTH DEFENSE

         Plaintiffs’ claims for intentional infliction of emotional distress and fraud are barred as

duplicative of their defamation claim, which also fails.

                                      SIXTEENTH DEFENSE

         Plaintiffs’ claims for fraud fail in whole or in part because any reliance on alleged

misrepresentations was not reasonable.

                                    SEVENTEENTH DEFENSE

         Plaintiffs’ claims for fraud fail in whole or in part because they did not suffer any

pecuniary damages.

                                     EIGHTEENTH DEFENSE

         Plaintiffs’ claims fail in whole or in part because Plaintiffs failed to make reasonable

efforts to mitigate the injuries and damages allegedly suffered.




                                                   11
4841-5430-7523v.4 3940173-000105
          Case 1:19-cv-04977-ALC Document 78 Filed 07/22/20 Page 12 of 12




                                     NINETEENTH DEFENSE

         All or part of Plaintiffs’ alleged injuries and damages were caused and/or contributed to

by third parties who Plaintiffs have not sued.

                                      TWENTIETH DEFENSE

         Defendants reserve the right to amend their Answer and Defenses to assert such

additional, yet unstated, defenses as may later become available or apparent to Defendants.

         WHEREFORE, Defendants demand judgment dismissing the Complaint, together with

the costs and disbursements of the action, including reasonable attorneys’ fees, and such other

further relief as is fair and equitable.

Dated: July 22, 2020                             Respectfully Submitted,

                                                 /s/ Elizabeth A. McNamara

                                                 DAVIS WRIGHT TREMAINE LLP

                                                 Elizabeth A. McNamara
                                                 Rachel F. Strom
                                                 Eric J. Feder

                                                 1251 Avenue of the Americas, 21st Floor
                                                 New York, New York 10020
                                                 (212) 489-8230
                                                 (212) 489-8340 (fax)


                                                 Of Counsel:

                                                 Russell Smith, Esq.
                                                 Jeff Holmes, Esq.
                                                 SMITH DEHN LLP
                                                 2500 Broadway
                                                 Building F, Suite F-125
                                                 Santa Monica, California 90404
                                                 (310) 396-9045
                                                 rsmith@smithdehn.com
                                                 jholmes@smithdehn.com

                                                 Attorneys for Defendants

                                                   12
4841-5430-7523v.4 3940173-000105
